Citation Nr: 0525088	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
residuals of amoebic dysentery with irritable colon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from June 1942 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Huntington, West 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2004, the veteran filed a motion under the 
provisions of 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. 
§ 20.900(c) to have his case advanced on the docket due to 
old age and ill health.  In November 2004, the Board granted 
the veteran's request.  

This appeal was previously before the Board in November 2004, 
but was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned for further appellate review.  


FINDING OF FACT

The veteran's residuals of amoebic dysentery with irritable 
colon are productive of no more than moderately severe 
symptomatology, without evidence of anemia, malnutrition, 
numerous attacks, or serious complications such as liver 
abscess. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of amoebic dysentery with irritable colon have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Codes 7319, 7322, 7323 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in May 2003.  This letter informed the 
veteran of the evidence that had already been obtained on his 
behalf.  It also informed him of the evidence that VA would 
obtain, such as records from Federal agencies.  The veteran 
was also informed of the evidence it was his responsibility 
to submit.  It informed him that with his authorization VA 
would either obtain private medical records on his behalf, or 
he could submit these records himself.  Unfortunately, this 
letter provided the veteran with the information regarding 
the evidence required to substantiate a claim for service 
connection and not a claim for an increased evaluation.  

The claim was initially adjudicated in less than one year 
from the date of the notice.  In the statement of the case, 
dated in June 2004, the RO cited 38 C.F.R. § 3.159 with the 
provision that the claimant provide any evidence in his 
possession that pertained to the claim.  The laws and 
regulations pertaining to increased evaluations and the 
evaluation of the veteran's disability were also included. 

The veteran was provided with an additional VCAA letter in 
December 2004.  This letter provided the information required 
to substantiate a claim for an increased evaluation.  The 
first page of this letter also explicitly notified the 
veteran that if there was any evidence or information he 
believed would support his claim, he should submit it if it 
was in his possession, or notify VA if it was not.  

As portions of the required VCAA notices came after the 
initial adjudication of the claim, the timing of the notices 
did not comply with the requirement that the notice must 
precede the adjudication.  However, the claim was 
readjudicated by the RO in July 2005, as noted in the July 
2005 supplemental statement of the case.  This served to cure 
the error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  For this reason, the veteran has not been 
prejudiced by the timing of the § 3.159 notices and no 
further development is needed to ensure VCAA compliance.

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  Therefore, the Board concludes 
that the duty to notify has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  This case was remanded in order to 
provide the veteran with a new examination, and this 
examination has been completed.  All VA treatment records 
have been obtained.  Although the veteran reported to a VA 
examiner that he planned to have a private examination of his 
disability, there is no indication that this examination was 
ever conducted, and he did not reply to either a May 2004 
letter which specifically requested that he submit or 
identify all private treatment sources, or a December 2004 
letter that asked the veteran to identify any additional 
evidence to be obtained.  The Board notes that "[T]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The Board notes that the August 2005 Informal Hearing 
Presentation from the veteran's representative contains a 
request for a clarification of a March 2005 addendum to a 
February 2005 examination.  The addendum consists of a two 
sentence report stating that the ultrasound of the liver came 
back abnormal and the stool parasite examination revealed 
nothing out of the ordinary.  The representative requests 
that the examiner be asked to identify the abnormality.  
However, the Board finds that a clarification is not 
required.  The report of the ultrasound itself is also 
contained in the claims folder, and this report already 
contains an interpretation.  The impression of the 
radiologist was of a normal abdominal sonogram.  Therefore, 
as the report itself is the better evidence and was 
interpreted by a doctor trained to read such studies, the 
Board concludes that the March 2005 addendum was clearly a 
typographical error, and the reason the examiner did not 
elaborate was that there was no findings upon which to 
elaborate.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 



Background

Entitlement to service connection for the residuals of 
amoebic dysentery was granted in an October 1947 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  A February 1969 rating decision increased the 
evaluation to 10 percent, effective from November 1968, and 
revised the diagnosis of the disability to include irritable 
colon.  A February 2003 rating decision assigned the current 
30 percent evaluation, effective from December 2002.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's disability has been evaluated under the rating 
codes for bacillary dysentery, and irritable colon syndrome.  

Bacillary dysentery is rated as for ulcerative colitis.  
38 C.F.R. § 4.114, Code 7322.  Under the rating code for 
ulcerative colitis, a 10 percent disability rating is awarded 
for moderate impairment, with infrequent exacerbations; a 30 
percent disability rating is awarded for moderately severe 
impairment, with frequent exacerbations; a 60 percent 
disability rating is awarded for severe impairment, with 
numerous attacks yearly and with malnutrition, with health 
only fair during remissions; and a 100 percent rating is 
awarded for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.  38 C.F.R. § 4.114, Code 
7323.  

Severe irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) with symptoms such as diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress is evaluated as 30 percent disabling.  
Moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress is evaluated as 10 
percent disabling.  Mild irritable colon syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress is evaluated as zero percent disabling.  
38 C.F.R. § 4.114, Code 7319.  

According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See also 38 C.F.R. § 4.113 [coexisting abdominal 
conditions]; 38 C.F.R. § 4.14 [avoidance of pyramiding]. 

The Board has also considered evaluating the veteran's 
disability under other diagnostic codes.  However, there are 
no more rating codes which either provide for a higher 
evaluation, or are appropriate to his diagnosed disability.  
The two codes cited above are the most appropriate for the 
veteran's disability. 

The evidence includes VA treatment records dated from 2002 to 
2003.  These records show that the veteran underwent 
counseling on the importance of diet and weight control.  
February 2002 records indicate that the veteran complained of 
fecal incontinence, which the examiner believed could be due 
to a lesion.  March 2003 records show that he had gained 7 
pounds, and weighed 168.  He experienced constipation 
alternating with loose bowel movements, which was believed to 
be caused by a partial obstruction or irritable bowel 
syndrome.  The history of amoebic dysentery was also noted.  
No other relevant symptoms were noted.  

The veteran was afforded a VA examination in June 2003.  The 
claims folder was not reviewed.  His symptoms included 
chronic diarrhea with some constipation.  The veteran had 
lost 10 pounds over the previous month.  He experienced some 
nausea, but no vomiting.  He also had some incontinence.  On 
examination, the veteran weighed 158 pounds.  The abdomen was 
soft.  There was moderate diffuse tenderness, but no rebound 
or guarding, and no organomegaly.  The diagnoses included 
irritable colon, remote amoebic dysentery, and incontinence 
of the bowel.  An addendum noted that the results of a barium 
enema and X-ray study revealed left colon diverticulosis, and 
lower left chronic diverticulitis.  

VA treatment records dated from 2004 to 2005 are also 
contained in the claims folder.  June 2004 records showed 
continued incontinence and diarrhea, with no other 
complaints.  All laboratory studies and examinations were 
within normal limits.  The veteran's bowel swelling was 
attributed to his prostate.  August 2004 and September 2004 
records were negative for all gastrointestinal symptoms, 
including change in appetite or bowel habits, and abdominal 
pain.  

The veteran underwent an additional VA examination in 
February 2005.  The claims folder was available for review.  
The veteran did not complain of weight gain or loss.  He did 
experience some nausea and occasional vomiting.  He also had 
constipation and diarrhea, but the veteran's wife admitted to 
giving him mineral oil.  There was no malnutrition.  On 
examination, the veteran weighed 159 pounds.  His abdomen was 
mildly tender on palpation, and bowel sounds were positive.  
All laboratory tests were normal, and no parasites were 
found.  A March 2005 addendum to the examination states that 
an "Ultrasound of the liver came back abnormal.  Stool 
parasite exam revealed nothing out of the ordinary."  The 
examiner did not elaborate further.  However, a copy of the 
February 2005 ultrasound report clearly states that the liver 
was seen with normal echogenicity and architectural pattern.  
The impression of the radiologist was "Normal abdominal 
sonogram."

Analysis

The veteran is already in receipt of the highest evaluation 
available under the rating code for irritable colon syndrome.  
See 38 C.F.R. § 4.114, Code 7319.  Therefore, the only rating 
code for consideration is that of bacillary dysentery, which 
is evaluated under the rating code for ulcerative colitis.  

The evidence does not demonstrate that the veteran has the 
symptomatology required for a 60 percent evaluation under the 
rating code for ulcerative colitis.  The veteran's symptoms 
consists chiefly of alternating diarrhea and constipation.  
He has also experienced some incontinence, and occasional 
nausea and vomiting.  The veteran lost 10 pounds in May 2003, 
but this followed a seven pound weight gain in March 2003.  
His weight has remained constant since that time, and the 
February 2005 examiner stated that there was no weight gain 
or loss, and no malnutrition.  There is also no indication of 
numerous attacks throughout the year, and all laboratory 
examinations have been negative for parasites and anemia.  
Finally, although the March 2005 addendum stated that the 
liver ultrasound was abnormal, the ultrasound report clearly 
states that both the liver and the sonogram as a whole were 
normal.  Therefore, as there is no evidence of anemia, 
malnutrition, numerous attacks throughout the year, health 
that is no better than fair, or serious complications such as 
liver abscess, the veteran's symptomatology more nearly 
resembles that of moderately severe, which merits 
continuation of the current 30 percent evaluation.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of amoebic dysentery with irritable colon is 
denied. 



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


